Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter


1.	Claims 1-5 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of " wherein a top surface of said second polysilicon gate of said memory unit in said second area and a top surface of said first polysilicon gate of said double-diffused metal-oxide-semiconductor (DMOS) in said first area are on the same level” (claim 1) as instantly claimed and in combination with the remaining elements. 
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2007/0102754 -discloses a non-volatile memory device, comprising: a memory cell unit disposed in a memory array region of the non-volatile memory device, the memory cell unit comprising a PMOS access transistor and a PMOS storage transistor serially connected to the PMOS access transistor through a floating and commonly used P type doping region, wherein the PMOS access transistor comprises an access gate, a access gate dielectric layer, a P type source doping region and the floating and commonly used P type doping region acting as a drain of the PMOS access transistor; the PMOS storage transistor comprises a control gate, a charge storage structure, a P type drain doping region and the floating and commonly used P type doping region acting as a source of the PMOS storage transistor; a high-voltage MOS transistor disposed in a peripheral circuit region of the non-volatile memory device, the high-voltage MOS transistor comprising a high-voltage gate and a high-voltage gate dielectric layer having a thickness equal to that of the access gate dielectric layer; and a MOS transistor disposed in the peripheral circuit region and the MOS transistor comprising a gate and the charge storage structure underneath the gate; and wherein the charge storage structure is an ONO dielectric stack comprising a bottom oxide layer, a silicon nitride trapping layer and a top oxide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818